    Case 2:20-cv-00239-WKW-CSC Document 26 Filed 12/10/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

MICHAEL MARTINEZ, #266591,              )
                                        )
             Plaintiff,                 )
                                        )
     v.                                 )      CASE NO. 2:20-CV-239-WKW
                                        )                [WO]
WEXFORD HEALTH, et al.,                 )
                                        )
             Defendants.                )

                                    ORDER

      On November 17, 2020, the Magistrate Judge filed a Recommendation to

which no timely objections have been filed. (Doc. # 25.) Upon an independent

review of the record, it is ORDERED that the Recommendation is ADOPTED and

that this action is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 10th day of December, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
